Citation Nr: 0911240	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-38 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to December 13, 
2007.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from December 13, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Anchorage, 
Alaska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that continued a previously assigned 50 percent 
evaluation for PTSD.  Subsequently, in a March 2008 rating 
decision, the RO increased the Veteran's evaluation for PTSD 
from 50 percent disabling to 70 percent disabling, effective 
December 13, 2007.   The claim has been transferred to the 
Seattle, Washington RO, which now has jurisdiction over it.

By a separate rating action dated in May 2005, the RO granted 
a temporary total rating due to the Veteran's hospitalization 
for PTSD, effective November 4, 2004 to December 1, 2004.  
His 50 percent rating was later reinstated effective December 
1, 2004.  In a subsequent March 2007 rating action, the RO 
granted another temporary total rating due to the Veteran's 
hospitalization for PTSD, effective March 23, 2006 to October 
30, 2006.  The 50 percent evaluation was reinstated effective 
November 1, 2006.  The RO, in the March 2007 rating action, 
also corrected the effective date assigned for the temporary 
total rating assigned to the Veteran in its May 2005 rating 
action.  The RO changed the effective date from November 4, 
2004 to October 14, 2004.  Evidence from the two periods 
(October 14, 2004 to November 30, 2004 and March 23, 2006 to 
October 31, 2006) that the veteran was in receipt of 
temporary total ratings due to his hospitalization for PTSD 
is excluded from consideration of the increased rating claim 
on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

For the course of the entire appeal, the Veteran's PTSD is 
manifested by anger, hypervigilence, irritability, sleep 
impairment, nightmares, flashbacks, poor concentration, 
constant intrusive thoughts, panic attacks, emotional 
numbness and detachment, persistent suicidal ideations, a 
suicide attempt, homelessness, unemployment, a sense of a 
foreshortened future, the inability to establish and maintain 
effective work, school, or social relationships, and a 
clinical prognosis of total occupational and social 
impairment.


CONCLUSION OF LAW

Since date of claim, the criteria for a total 100 percent 
evaluation have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2008).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See, Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).

Legal Analysis

The Veteran asserts that an increased evaluation is warranted 
for his PTSD.  
The record reflects that in May 2005, the RO continued a 
previously assigned 50 percent evaluation.  Subsequently, in 
a March 2008 rating decision, the RO assigned the Veteran's 
PTSD a 70 percent evaluation effective from December 13, 
2007.   Therefore, the analysis below will address both 
periods.

After reviewing the complete records, and resolving doubt in 
favor of the Veteran, the Board finds that the symptoms of 
the Veteran's PTSD are commensurate with the criteria for a 
total, 100 percent rating for the entire appeals period.  The 
record reflects that the Veteran's mental health was 
frequently evaluated, including on both in-patient and 
outpatient bases at VA and private facilities, as well as for 
VA compensation purposes.  The Veteran has consistently 
reported experiencing anger, anxiety, hypervigilence, 
irritability, sleep impairment, nightmares, flashbacks, poor 
concentration, instrusive thoughts, panic attacks, and 
emotional numbness and detachment.  Further, on VA 
examination in July 2004, he indicated that he was easily 
angered by others and wanted to hurt them.  The Veteran also 
reported on several occasions, including in August 2004, that 
he made impulsive decisions.  

The evidence of record also shows the veteran was almost 
constantly homeless.  Indeed, the record shows that prior to 
May 2007, when he was granted Section 8 housing and moved 
into an apartment that he shared with a roommate, the Veteran 
participated in various VA Transitional Housing Programs and 
Psychosocial Residential Rehabilitation Treatment Programs 
(PRRTP), including in Anchorage, Alaska and Seattle, 
Washington, where he lived in various domiciliaries.  

The record further establishes that the Veteran is unable to 
establish and maintain effective relationships, as well as 
having difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  In this regard, on 
VA examination in July 2004, the Veteran reported that he was 
socially isolated, had few friends, was not close to his 
family, saw himself as a loner, and did not have any support 
system.  He also indicated that his only interests were 
computers and reading.  Further, the record demonstrates that 
in 2005, while participating in various VA Transitional 
Housing Programs and Psychosocial Residential Rehabilitation 
Treatment Programs, the Veteran had trouble getting along 
with the other residents.  A November 2006 discharge summary 
from the American Lake VA Medical Center also shows that the 
Veteran indicated that he was socially isolated and that the 
treating examiner reported that one of the Veteran's PTSD 
stressors was lack of social support.  VA inpatient and 
outpatient treatment records dated in 2007 also continue to 
demonstrate that the Veteran reported having almost no social 
contact and that he was socially isolated.

The record demonstrates that the Veteran reported 
experiencing depression and frequently indicated that he had 
suicidal ideations, for which he was hospitalized on numerous 
occasions.  In this regard, the record demonstrates that on 
VA examination in July 2004, the Veteran reported that he had 
experienced vague fleeting suicidal thoughts in the past but 
that he did not had a plan or intent to harm himself and had 
never made a gesture to do so.  Likewise, on mental status 
examination in December 2004, the Veteran denied a history of 
suicide attempts but reported having passive suicidal 
ideations.  However, in September 2005, while participating 
in a VA homeless veteran's transition program in Anchorage, 
Alaska, the Veteran began reporting to his psychiatrist that 
he was having more suicidal thoughts and that he was afraid 
that he might act on them.  Subsequently, his psychiatrist 
had him admitted to the psychiatric ward of Providence Alaska 
Medical Center, a non-VA health facility, for depression with 
suicidal intent and exacerbation of PTSD.  The discharge 
summary from such hospital shows that during the Veteran's 
seven day stay in the adult mental health unit, he was 
diagnosed with depression with suicidal ideations.  A 
subsequent October 2005 VA outpatient treatment record 
reflects that on mental status examination, the Veteran, 
despite not having a specific plan, was not able to contract 
verbally for his own safety and verbalized not wanting to 
live anymore.  

The Veteran was again hospitalized from January 10, 2006 to 
January 25, 2006 at the VA Las Vegas HCS for suicidal 
ideations, which including overdosing on aspirin and whiskey.  
Later, that year, from November 4, 2006 to November 8, 2006, 
the Veteran was hospitalized at the Phoenix VA Medical Center 
for suicidal ideations.  A few days later, he was 
hospitalized at the VA Puget Sound HCS, in Seattle, 
Washington from November 11, 2006 to November 24, 2006 
because of suicidal ideations.  He was again hospitalized at 
the same VA facility from November 28, 2006 to December 2, 
2006, following an actual suicide attempt.  The Veteran was 
again hospitalized in September 2007 at the Puget Sound HCS.  
However, he indicated that he no longer had moments of 
passive suicidal thoughts and that his outlook had much 
improved since his November 2006 suicide attempt.

The Board's attention is also drawn to the report of a 
December 2007 VA PTSD examination.  The examination report 
reflects that the Veteran reported experiencing constant 
intrusive thoughts and flashbacks and nightmares and sleep 
impairment.  He also indicated that he was unable to form an 
intimate relationship, experienced anger, was unable to 
focus.  The Veteran also reported that he was not currently 
working and had not been doing so for three years because of 
his total inability to get along with others. 

On mental status examination, the examiner reported that the 
Veteran was a reliable historian, his orientation was within 
normal limits, and his appearance, hygiene, and thought 
processes were appropriate.  The examiner also indicated that 
the Veteran's communication, speech, concentration, abstract 
thinking, and memory were within normal limits and that no 
panic attacks, suspiciousness, delusion, obsessional rituals, 
hallucinations were observed and/or were absent.  The 
examiner further noted that the Veteran's judgment was not 
impaired and that homicidal ideation was absent.
  
However, the examiner reported that the Veteran's affect and 
mood were abnormal with depressed mood, which occurred as 
often as 10 times per month, with each episode lasting for 
one day.  He also noted that the Veteran was severely 
emotionally labile, that suicidal ideation was present, 
including serious thoughts of suicide, and that the Veteran 
was a severely impaired individual.  The examiner, who 
assigned the Veteran's symptomology a GAF score of 40, 
remarked that the Veteran did not have difficulty performing 
activities of daily living and appeared to pose no threat of 
persistent danger or injury to self or other.  However, the 
examiner indicated that all of the Veteran's PTSD symptoms 
were severe and worsening, he was unable to establish and 
maintain effective work/schools and social relationships 
because he had not had a close relationship since the Gulf 
War, he was unable to maintain effective family role 
functioning because of the inability to form any close 
relationships.  According to the examiner, the prognosis for 
the Veteran's occupational and social impairment because of 
his PTSD symptoms "was estimated as total."  He based this 
on the fact that the Veteran, who was extremely impaired with 
at least nine hospitalizations, had been unemployed since 
2005, had at times (but not currently) been homeless, and 
that despite treatment, medication, and multiple 
hospitalizations, his symptoms have markedly worsened.  The 
examiner further indicated that the Veteran's prognosis was 
"very poor" and the "odds of him returning to the work 
place are nil."

With regard to his employability, the record shows that 
despite being in various VA vocational rehabilitative and 
treatment programs, the Veteran was consistently unemployed 
throughout the rating period.  As noted above, he was 
discharged from one program because he was noncompliant with 
the work tasks and projects that were assigned to him.  
Further, although, the Veteran, who reportedly had a high IQ, 
indicated in April 2005 that he wanted to go to college with 
an interest in physics, there is no evidence of record that 
he, in fact, ever made any attempts to make such aspiration 
happen.  Indeed, a July 2007 VA Supportive Housing Progress 
note shows that the Veteran still planned to return to school 
but that he was not yet ready to do so.  Additionally, a 
December 2007 VA Social Work Case Manager note shows that the 
Veteran indicated that he would be willing to talk to a 
vocational rehabilitation counselor, but that he was 
uncertain as to whether he was ready for employment and that 
he may be more interested in volunteer work.  The reporting 
social worker noted that volunteer work may be an appropriate 
level of activity for the Veteran at that time.  Therefore, 
based on such findings of record, the Board concludes that 
the Veteran has total occupational impairment through the 
appeals period.

Similarly, with regard to social impairment, the Board notes 
that the record demonstrates that aside from reading and 
computers, that the Veteran had few interests or hobbies. 
Additionally, the record shows that the Veteran consistently 
reported that he had few friends, was not close to his 
family, was socially isolated and had no support system.  As 
such, in light of the fact that the record does not show that 
the Veteran is involved in any social groups or clubs, 
activities, or hobbies, is socially isolative, and without a 
support system, the Board finds that he more closely 
approximates the criteria for total social impairment.

In weighing the clinical evidence of record, the Board 
concludes that the Veteran's PTSD more nearly approximates 
the criteria for a total 100 percent evaluation throughout 
the appeals period.  Although the evidence does not reveal 
that the Veteran experiences several of the symptoms under 
the criteria for a 100 percent evaluation, to include memory 
loss for names of close relatives, own occupation, or own 
name; disorientation as to time or place; or grossly 
inappropriate behavior; it again must be noted that the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  


ORDER

Entitlement to a total, 100 percent evaluation for PTSD, from 
date of claim, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


